DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20050041020 A1 (Roes, John  et al.)

    PNG
    media_image1.png
    414
    646
    media_image1.png
    Greyscale

Per claims 1, Roes teaches a system for heating electro-optic media [figure 2B] comprising: an electro-optic (EO) device [100] comprising: a first substrate [130a] having a first surface [top] and a second surface [bottom]; a second substrate [130b] having a third surface [top] and a fourth surface [bottom]; a chamber defined between opposed second surface of first substrate and third surface of second substrate [112]; an electro-optic medium disposed within the chamber [110]; a first thin film electrode associated with the second surface of the first substrate [120a]; and a second thin film electrode associated with the third surface of the second substrate [120b]; and a circuit in communication with the first and second thin film electrodes [see figure 2], comprising: a first EMF source capable of producing a first voltage [250]; a second EMF source capable of producing a second voltage different from the first voltage [260], a first busbar electrode associated with the first thin film electrode [210a]; a second busbar electrode associated with the first thin film electrode [210b]; a third busbar electrode associated with the second thin film electrode [212a]; a fourth busbar electrode associated with the second thin film electrode [212b]; a plurality of switches configured to control the application of first and second voltages to the first and second thin film electrodes [230a,230b]; and a controller in communication with the circuit and configured to control the switches, the first EMF source, and the second EMF source [270, see paragraph 0020].
Per claim 11, Roes teaches a circuit [see circuitry in figure 2B] for causing the selective heating of an electro-optic medium within an EO element [110] comprising: a first EMF source capable of producing a first voltage [250]; a second EMF source capable of producing a second voltage different from the first voltage [260]; and a plurality of switches [230a and 230b, see paragraph 0020]; wherein the switches are configured to cause the selective isolation of the second EMF source from the circuit and the application of the first voltage [see paragraph 0020] to a first and second thin film electrode of the electro-optic element [120a,120b], and wherein the switches are configured to cause the selective isolation of the first EMF source from the circuit and the application of the second voltage from second EMF source to at least one of the first and second thin film electrodes of the electro-optic element [see paragraph 0020].
Per claim 2, Roes teaches the system of claim 1, wherein, in a first mode, the plurality of switches are configured to allow the first EMF source to provide the first voltage to both the first and second thin film electrodes [inherent to the control system circuitry, see paragraph 0024].  
Per claim 3, Roes teaches the system of claim 2, wherein the system is configured to provide the first voltage at the same polarity and contact geometry to both the first and the second thin film electrodes [inherent to the control system circuitry, see paragraphs 0020-0031].  
Per claim 4, Roes teaches the system of claim 2, wherein, in a second mode, the plurality of switches are configured to allow the second EMF source to provide the second voltage to one of first and second thin film electrodes [see figure 2B, the controller and switches, and paragraphs 0020-0031, the circuirtry allows for a second mode to provide the second voltage to one of first and second thin film electrodes.]  
Per claim 5, Roes teaches the system of claim 4, wherein the second EMF source selectively applies, based on inputs from the controller, the second voltage to at least one of the first and second thin film electrodes; and wherein the application of the voltage causes the switching of the electro-optic medium [inherent, see paragraph 0029].  
Per claim 6, Roes teaches the system of claim 1, further comprising a temperature sensor in communication with the controller and configured to communicate temperature information to the controller [see paragraph 0019].  
Per claim 7, Roes teaches the system of claim 6, wherein the temperature information includes whether a temperature has exceeded a first predetermined threshold.  
Per claim 8, Roes teaches the system of claim 7, wherein the controller is configured to cause the provision, by the first EMF source, of the first voltage to both the first and the second thin film electrodes upon the occurrence of certain predetermined conditions [see paragraph 0069-0072].  
Per claim 9, Roes teaches the system of claim 8, wherein the conditions include the receipt of information from the temperature sensor that the temperature has exceeded the first predetermined threshold [see paragraphs 0069-0072].  
Per claim 10, Roes teaches the system of claim 1, wherein the first and third busbars are disposed opposite the second and fourth busbars [see figure 2B].
Per claim 12, Roes teaches the circuit of claim 11, further comprising a controller in communication with the first EMF source [270], the second EMF source [260], and the plurality of switches [230a,230b]; wherein the circuit is configured to selectively isolate the second EMF source from the circuit and apply the first voltage to the first and second thin film electrodes of the electro- optic element upon receipt of information that certain conditions have been met [see paragraphs 0020-0031].  
Per claim 13, Roes teaches the circuit of claim 12, further comprising a temperature sensor in communication with the controller and capable of collecting temperature information; wherein the certain conditions include a determination based on the temperature information that the temperature is below a first predetermined threshold [see paragraphs 0069-0072].  
Per claim 14, Roes teaches the circuit of claim 11, wherein the circuit is capable of, upon a determination by the controller that the temperature is above a second predetermined threshold, providing a voltage from the second EMF source to at least one of the first and second thin film electrodes of the electro-optic element [inherent, see paragraphs 0069-0072].

Allowable Subject Matter
Claims 15-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Per claim 15, Roes teaches a system for selectively heating electro-optic media comprising: an electro-optic (EO) device comprising: a first substrate [130a] having a first surface [top] and a second surface [bottom]; a second substrate [130b] having a third surface [top] and a fourth surface [bottom]; a chamber defined between opposed second surface of first substrate and third surface of second substrate [110 area]; an electro-optic medium disposed within the chamber [110]; a first thin film electrode associated with the second surface of the first substrate [120a]; and a second thin film electrode associated with the third surface of the second substrate [120b]; and a circuit in communication with the first and second thin film electrodes [270 plus electrodes], comprising: a first busbar electrode associated with the first thin film electrode [210a]; a second busbar electrode associated with the first thin film electrode [210b]; a third busbar electrode associated with the second thin film electrode [212a]; a fourth busbar electrode associated with the second thin film electrode [212b].  Roes in combination with the limitations above does not teach a first EMF source capable of producing a first voltage and in communication with the second busbar and the third busbar.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290. The examiner can normally be reached Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A DUDEK/Primary Examiner, Art Unit 2871